Title: To Alexander Hamilton from William MacRea, 6 November 1799
From: MacRea, William
To: Hamilton, Alexander


          
            Sir
            Alexandria 6th. Novr. 1799
          
          I was ordered to this place on the Recruiting Service Some considerable time ago but was prevented prosecuting it from a long and severe illness, but I am now much recovered and have commenced Recruiting with the Assistance of My 1st. Leiut (Mr. White) who attends to the Active part of the duty—agreeable to your orders last Summer I have alwayes Communicated with Major Hoops, but have lately addressed several letters to him and have never received any answer thereto which has led Me to Suppose that he may have been removed or confined by indisposition—I have Ten Recruites now and a prospect of Soon getting a number More—but have no regular Contractor at this post to Supply the Troops, there is a Gentleman who issues Rations but he is not a Contractor or regularly Appointed  and we have No house for either Officers or Soldiers, Tents, or Camp Kettles, Drums, Fifes &c &c but clothing Sufficient for a Compleat company of all kinds—and am obliged to quarter My Recruits with a Number of different Citizens through the Town, and to Borrow or Buy Camp Kettles &c &c from the Inhabitants—
          I have made repeated Applications for those Articles at the War Office but never can hear a word from them particularly Respecting a Contractor—My other Leiutenant Mr. Fergus is at Wilmington No. Carolina, he has informed me by letter that he has been ordered on to Join me by Major Hoops, but that in a few dayes afterwards the orders were countermanded by the Secretary of War and yourself, ordering him to prepare for the Recruiting Service—that he has no money or Clothing—he has got his number of Men he informs Me but that they are almost Naked for Clothing never haveing had any Wollen Overalls Sent him—I have a quantity here Sufficient If it was proper that he should move this course—and am confident My Company would very Soon be Compleat with the first of Men—which would long ere this have been the case, but from a Severe indisposition which has followed the Yellow Fever which, I have had in the Falls of 97. and 8 together with a long & Severe service which I experienced in the Western Army for Six years—I hope you will excuse my addressing you on those Subjects, but Never hearing from any other quarter and My Anxiety to forward the Service, must plead my excuse—I have wrote again to Major Hoops respe requesting his instructions—but in Case I should not hear from him—I hope I may receive your orders particularly for Mr. Fergus and his Men—
          I am with the greatest Respect your Most Obt. and very Hble Servt
          
            W MacRea Captain
            2d Regt. Artillerists & Engineers
          
          Major General Alexander Hamilton New York—
        